The question on appeal is that of whether or not the trial court correctly concluded that the legal effect attaching to the facts is to deny the appellant any right of recovery upon the ground, as concluded by the court, that —
"Under the Interstate Commerce Act, it is made unlawful to transport property in the absence of an existing and effective schedule showing rates filed with and approved by the Interstate Commerce Commission, and therefore the alleged contract of shipment was illegal and void, because prohibited by said Interstate Commerce Act. Under the decisions of both federal and state courts, neither party to a contract made in violation of law can recover for its breach, but will be left by the law where it finds him. Judgment is rendered for defendant."
The sole defense by the appellee is that the contract of through shipment on the through rate made by it is void and unenforceable because prohibited by the Interstate Commerce Act. The agreed facts are without dispute and are not conflicting. The trial court's ruling, in accordance with the defense made, is predicated upon the theory that the appellant's cause of action is upon the contract of shipment itself. In fact, the appellant does not claim in the pleading and evidence that the appellee did not perform, but breached, the contract of through shipment of the freight delivered into its possession. The freight, as shown, and claimed by appellant, was safely transported, as undertaken to be done, to the routed point of destination and place of ultimate delivery, and there delivered to the consignee designated by appellant. The appellant's suit, according to his petition, is not upon the contract, but, in legal view, is in the nature of an action for money had and received and not rightfully retained by appellee. The sole foundation of the suit is a claim for excessive charges which appellant was required to pay in order to get possession of his goods; that the money was paid under duress or unlawful compulsion,
It is a well-settled rule of law that money paid under duress or unlawful compulsion may be recovered. Oliphant v. Markham, 79 Tex. 543,15 S.W. 569, *Page 511
23 Am. St. Rep. 363. A shipper of goods who pays excessive charges, or charges greater than the law fixes and allows to a common carrier, under protest in order to obtain possession of them, is legally considered as having made the payment under duress and may recover it. 2 Elliott on Contracts, §§ 1384-5; 4 R. O. L. p. 862. Nor is such character of suit, if authorized by the facts, in contravention of the federal act. It affirmatively appears that appellee received the freight for transportation through to Charlotte, N.C. at the agreed rate of 65 cents per 100 pounds, and that at such delivery point the connecting carrier, acting in behalf and as agent of appellee, held the appellant's goods and refused to deliver them to his authorized consignee without the payment, as a condition for surrendering the possession of them, of $1.10 per 100 pounds as a "through rate from Greenville, Tex., to Charlotte, N.C." The consignee, for appellant, protested the payment of such sum exacted, but was required to pay it in order to get possession of the goods. It is the excess only, between 65 cents and $1.10 per hundred pounds, that is in suit. If the connecting carrier had exacted and required payment of the $1.10 per 100 pounds because it was the lawfully existing rate applicable to such shipment, then clearly it was justified in so doing, and appellant would not be legally authorized to maintain his suit therefor. The railway company would, in such facts, be legally authorized to demand and receive such payment of lawfully established and existing freight rates. But in the facts here it affirmatively appears that the rate of $1.10 per 100 pounds had not been filed and approved by the Interstate Commerce Commission, as required by the federal act, as a through rate, nor a joint rate, nor a local rate on such freight, eo nomine, or as a distinct commodity, by appellee or any of the connecting lines. In this state of facts, there clearly appears no legally established and effective through rate, nor joint rate, nor local nor combination of local rates that would control the shipment. Having received the goods into its possession, the appellee was bound to deliver them to the shipper or his authorized consignee upon proper demand therefor. The appellee could not legally withhold possession on proper and seasonable demand therefor without some legal justification therefor.
A bailee is liable for conversion when he withholds and refuses to deliver possession of the goods upon proper and seasonable demand therefor by the owner or his authorized agent, unless such bailee is justified in so doing by law or by terms of contract. The appellee and its connecting lines would be required to deliver back the possession of the goods to the shipper or his authorized consignee, even though and notwithstanding the agreement of through shipment was made unenforceable by the prohibition of the federal act against through transportation of freight in the absence of proper rates filed and approved by the Interstate Commerce Act. The illegality of the original agreement by which the possession of the goods was received for transportation would afford no legal justification to the appellee or its connecting lines in withholding possession of the goods upon the proper and seasonable demand therefor by appellant or his consignee until other charges were paid. If the shipping contract was, as it is, unenforceable because of the prohibition of the terms of the federal act, then equally so, and upon the same grounds, was any right to exact and demand the excess charges in this case. For neither the agreed rate of 65 cents nor the demanded rate of $1.10 per 100 pounds was a rate filed with and approved by the Interstate Commerce Commission, as required by the federal act to be done to be a lawful rate authorized to be charged and collected. In the facts appellee and its connecting lines would simply be without any legal remedy for freight charges.
As the excess charge exacted and received of appellant was not a lawful rate, then the exaction of the same from him, as a condition to delivery of the goods, was wrongful and not warranted by law; and the appellee and its connecting carriers could not, in the facts here, lawfully receive and hold the same as transportation charges of the freight. The appellant, having paid the excess charges under duress or compulsion, is entitled to recover back such excess charges. To allow appellant the remedy of recovery of the excess charges only is not enforcing the original contract of shipment, but is leaving the parties just as they were respecting such shipment.
The judgment is reversed, and judgment is here rendered in favor of appellant for the excess charges sued for, with interest and all costs of the trial court and of appeal.
                         On Motion for a Rehearing.
The appellee insists that appellants' petition alleged strictly "a contract with appellee and its breach" and is not subject to the construction that it is "an action in the nature of one for money had and received." The petition sets out the facts from which the cause of action arises, and specially states:
"That by reason of the facts above alleged the plaintiff has been damaged in the sum of $395, with legal interest thereon from April 7, 1914, for all of which the defendant became legally bound to pay him. Wherefore plaintiff prays for process, and on final hearing that he recover of defendant his damages, interest, and costs of suit, and all other relief, general and special, as the law and facts may warrant." *Page 512 
The entire allegations are to the effect that defendant had expressly contracted to ship the goods through to Charlotte, N.C. for a freight rate of 65 cents per 100 pounds, and that plaintiff had been "compelled over his protest to pay to the delivering carrier the rate of $1.10 per 100 pounds in order to secure possession of the same (the goods), which was an excess of 45 cents per 100 pounds over and above the rate contracted for and provided for in the bill of lading." The sole claim is for the item of excessive charges of $395.90 above the contract rate and which appellant was compelled to pay in order to get possession of his goods. The allegations amount to a declaration, in legal view, for money had and received, and not rightfully retained in furtherance of the contract of shipment.
It is a well-settled principle of law that if it appears from the facts set out, or from apt averments made in the petition, that money had been paid under duress or compulsion, or has been received by one without authority of law and in opposition to the right of the other contracting party, and which in equity ought to be refunded or paid back, that an action for money had and received can be sustained. And the agreed statement of facts, made under article 1949, R.S., supports the judgment in favor of appellant for the excessive sum of money paid to recover possession of his goods. The facts, in the absence of evidence to the contrary, show in legal effect that the terminal carrier was acting in behalf of appellee in collecting and demanding an excessive charge not authorized by law so far as the record appears. The terminal carrier demanded and received the excess charge above the contract, not as local charges for it, but as charges "from Greenville, Tex., to Charlotte, N.C." The appellant's assignment is to the effect that the court erred in concluding as a matter of law that appellant was not entitled, under the facts, to recover. Such general assignment authorizes and requires this court to review the agreed facts and declare the law attaching to the same.
The motion for rehearing is overruled.